Citation Nr: 1743848	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-04 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial increased rating for traumatic brain injury (TBI), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from November 2003 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Buffalo, New York, Department of Veterans Affairs (VA), Regional Office (RO), which granted service connection for TBI residuals and assigned an initial 10 percent evaluation, effective March 22, 2010.  

In December 2011, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record and associated with the VBMS claims file.  

The Board remanded the claim on appeal in March 2014 and July 2016 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that his TBI is more severe than the current evaluation reflects.  He maintains that he has problems with concentration and with short-term memory.  

The Board remanded the instant claim for further development in March 2014.  At that time, the Veteran was not afforded a VA examination because his address had changed and he was not provided an appropriate notice of the scheduled examination.  The VA Claims Intake Center showed a change of address and that information was submitted as the Veteran's new contact information.  In July 2016, the claim was remanded, indicating the Veteran should be scheduled for a VA examination in connection with the claim.  He was scheduled and re-scheduled for examination, but did not report, apparently due to being in a posttraumatic stress disorder treatment program.

Since then, the Veteran's address changed again.  He has also reportedly been homeless.  Mail sent to him has been returned as undeliverable.  In a Report of General Information, a May 2017 letter was returned as undeliverable.  A more recent address for the Veteran was found in VA's Veterans Benefits Management System and returned letters were re-sent to him.  Correspondence was sent to the Veteran regarding other matters.  However, a VA examination in connection with the issue on appeal has not been re-scheduled.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

A veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of his TBI and he has not had a VA examination in connection with this disability since 2010, VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

As the Veteran now has a valid address of record on file, he should be given the opportunity to be scheduled and undergo a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file, any new medical evidence, from VA or otherwise, that may have come into existence since the time that the claims file was last updated by the AOJ.  

2.  Following the completion of the above and using the most recent address of the Veteran on file, he should be 

scheduled for an appropriate examination to determine the current severity of any cognitive or other disorder related to his TBI disability.  The claims folder must be made available to and reviewed by the examiner and the examination must be conducted in accordance with the TBI worksheet.  All indicated studies must be performed and, a complete rationale must be provided for all opinions expressed.  The examiner should express all potential facets of traumatic brain injury, including: memory, attention, concentration, and executive functions; judgment; social interaction; orientations; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral; cognitive; communication; consciousness, and any pain-related conditions.  The current severity of each manifestation found related to TBI must be described in detail.  

3.  After completion of above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative, and after they have been given an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

